In re Carr, Jacqueline; — Defendants); applying for writ of certiorari and/or re*363view, and mandamus; to the Court of Appeal, First Circuit, No. CA88 0115; Parish of St. Tammany, 22nd Judicial District Court, Div. “D”, No. 7587.
Prior report: La.App., 543 So.2d 77.
Writ denied. The district court is the appropriate forum to rule on relator’s action for nullity of judgment. La.C.C.P. art. 2006. Relator may appeal in the event of an adverse ruling. Furthermore, relator may address her request for documents to the district court.